Case 2:18-cv-02133-MWF-MRW Document 71 Filed 09/09/19 Page1iofi Page ID #:1133

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

 

 

 

Case No. CV 18-2133 MWF (MRWx) Date September 9, 2019
Title Alpha GRP v. Suburu of America
Present: Hon. Michael R. Wilner, U.S. Magistrate Judge
Veronica Piper n/a
Deputy Clerk Court Reporter / Recorder
Attorneys for Plaintiff: Attorneys for Defendant:
n/a n/a
Proceedings: ORDER RE: STATUS REPORT
1. The Court reviewed the parties’ thoughtful status report. (Docket # 70.)

Thank you for the helpful update. It certainly seems like discovery is on track.

2.

In light of the recent progress, why don’t you take until September 18 for the

further update that you’re considering. If you file a stipulation with Judge Fitzgerald
regarding discovery dates by then, no need to write anything else for me — just send a copy
of the stip to the MRW chambers e-mail account.

3.

And if the pending motion needs to be withdrawn / dismissed / ignored, you

can promptly let me know about that too.

CV-90 (10/08)

CIVIL MINUTES - GENERAL Page 1 of 1
